 Case 1:21-cr-00237-RDM Document 57 Filed 06/21/21 Page 1 of 1

                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


  UNITED STATES OF AMERICA,


          v.
                                                             Criminal Action No. 21-237-1 (ROM)

  JONA THANPETER ALLEN KLEIN,

                  Defendant.



                             DECLARATION OF MARILEE FLANAGAN

Under 28 U.S.C. § 1746, I, ~Flanagan, state the following:
                               IY\~V"I tl~p)
     I. I am the third-party custodian forivtr. Jonathanpeter Allen Klein. By order of the Court,
        Mr. Klein is confined to my home in Umatilla County, Oregon.

     2. From the period of (g    /15' ,
                                      2021 to •        2021, I attest thiit Jonathanpeter Allen
        Klein has fully complied with each and every condition of his pre-trial release.

     3. I attest that if I become aware or have reason to believe,that Jonathanpeter Allen Klein
        has violated or will violate any conditions of his release, I will immediately report this
        infonnation to the Pretrial Services Agency at (202) 442-1000.


 I so declare, under penalty of perjury, that the foregoing is true and correct.

. Executed on: _;:-Ut\f\ f   cJ. \ ,2021




                                                   2
